Citation Nr: 0706621	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic gastritis with 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to May 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision.


FINDINGS OF FACT

1.  The veteran had an acute episode of catarrhal fever in 
service, with accompanying temporary abdominal symptoms, that 
resolved during hospitalization.

2.  The veteran's current chronic gastritis with GERD was 
first manifested many years after service, and it has not 
been related by competent evidence to any in-service stomach 
symptoms or diagnoses. 


CONCLUSION OF LAW

Chronic gastritis with GERD was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in April 2003, June 2003, and 
October 2003; a rating decision in January 2004; a statement 
of the case in April 2004; and a supplemental statement of 
the case in August 2004.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the January 2004 RO 
decision) or even the final RO adjudication (the August 2004 
supplemental statement of the case) is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last RO adjudication here (the 
August 2004 supplemental statement of the case).  

The Board notes that the August 2004 supplemental statement 
of the case discussed the issue in terms of new and material 
evidence.  However, there has been no prejudice to the 
veteran because the RO's adjudication has otherwise involved 
a thorough and complete review of all of the evidence under 
the appropriate legal standard for an original claim for 
service connection, as opposed to an adjudication of whether 
new and material evidence has been received to reopen such a 
claim.

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified private medical treatment records.  
In addition, VA has examined the veteran.  The veteran has 
not referred to and identified any additional, unobtained, 
relevant evidence.  Thus, VA has satisfied both the notice 
and duty to assist provisions of the law.  The Board now 
turns to the merits of the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

For certain veterans, some chronic diseases, including peptic 
ulcers (gastric or duodenal), may be presumed to have been 
incurred in service if manifested to at least a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran has testified that he was hospitalized for 
stomach problems for five weeks at a naval facility in 
Bainbridge, Maryland, during active service.  He has stated 
that he initially declined treatment for stomach problems 
upon his separation from service, and that he did not seek 
further treatment until the late 1970s.

The veteran's service medical records do in fact reflect that 
he was hospitalized for several weeks in February 1947 into 
early March 1947.  However, the diagnosis during this 
hospitalization was acute catarrhal fever.  He presented 
initially with headache and general malaise.  Within several 
days, he had developed abdominal burning.  But in mid-
February 1947, he was examined for any gastric involvement; 
the gastric analysis was normal, and an X-ray showed no 
organic disease of the gastrointestinal tract.  In the 
ensuing days of treatment, he responded favorably to soft 
diet, anti-spasmotic, and anti-acids.  By early March 1947, 
he was asymptomatic and ready for duty.  There were no 
further references to any stomach or abdominal symptoms 
during his active service.  Indeed, on his April 1948 
separation examination, was abdomen was clinically normal, 
and he had no defects.

For many years after service, there was no treatment for 
stomach problems, although the veteran has reported self-
medicating with over-the-counter medication.

The veteran has written that he had declined to be treated 
immediately after service at a naval hospital in 
Jacksonville, Florida.  He has also written that he was 
treated for gall bladder problems, stomach problems, and 
intestinal problems by a non-VA doctor (Dr. Letsov) and by 
Massachusetts General Hospital from 1978 to 1998.  he also 
described additional, subsequent medical treatment for 
stomach problems. But this treatment is many years after 
service, and the veteran has not suggested that these medical 
providers related any post-service stomach problems to the 
stomach symptoms associated with the acute catarrhal fever in 
service.

Moreover, none of the subsequent post-service medical records 
relates any in-service abdominal symptoms that were 
associated with the acute episode of catarrhal fever to any 
current diagnosis or disorder.  

A VA examination is also not supportive of the veteran's 
claim.  On an April 2003 VA examination, the examining VA 
doctor noted the veteran's self-reported account of "a long 
history of epigastric distress and gastroesophageal reflux."  
He also noted the veteran's statement that he had been 
hospitalized in service for "a stomach problem" and that 
his symptoms had "continued off and on over the years."  
The diagnosis was chronic gastritis with GERD, on treatment.  
First, the examiner did not make any comment as to any 
possible relationship between the stomach symptoms associated 
with the acute catarrhal fever in service and any current 
stomach problems.  Second, the examining VA doctor's 
recitation of the veteran's medical history was apparently 
premised on the veteran's recitation of that history.  See 
Boggs v. West, 11 Vet. App. 334 (1998) (VA medical opinion 
was not probative where it was based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence); Swann v. Brown, 5 Vet. App. 229 (1993) (Board not 
bound to accept opinions of two doctors who made diagnoses of 
post-traumatic stress disorder almost 20 years after 
separation from service and who necessarily relied on history 
as related by appellant because their "diagnoses can be no 
better than the facts alleged by appellant"); Black v. 
Brown, 5 Vet. App. 177 (1993) (medical evidence was 
inadequate where medical opinions were general conclusions 
based on history furnished by appellant and on unsupported 
clinical evidence).  Even so, as noted above, the examining 
doctor made no comment as to the relationship between in-
service symptoms and any current stomach problems.

The Board is respectful of the veteran's argument that his 
current chronic gastritis and GERD are the current 
manifestations of in-service stomach problems.  However, the 
veteran does not have the necessary medical expertise to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, in July 2004, the veteran testified before the RO 
that he was treated perhaps as far back as the 1950s by a 
non-VA doctor, whose records apparently are not available.  
Despite numerous RO letters requesting specific information 
as to evidence, the veteran has never identified who this 
non-VA doctor might be.  Moreover, his testimony is 
inconsistent with written statements about the history of his 
medical treatment.  And the veteran has not suggested that 
any doctor who treated him as far back as the 1950s related 
any post-service stomach problems to in-service stomach 
symptoms or diagnoses.  The duty to assist is not a one-way 
street.  "If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

In sum, the weight of the evidence demonstrates that the 
veteran's current chronic gastritis with GERD was manifested 
many years after service and is not related to his service or 
to any episode in service, such as the acute catarrhal fever.  
Since the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board will deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic gastritis with GERD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


